Citation Nr: 1429711	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  14-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder. 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to January 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder. This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Further, although the RO has reopened the previously denied claim for service connection for an acquired psychiatric disability, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In light of the favorable decision to reopen the claim for service connection on appeal, the Board has characterized this claim as encompassing two issues, as reflected on the title page.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that, while the Veteran previously was represented by AMVETS, in June 2011, AMVETS revoked its power of attorney by way of a letter sent to VA, which also indicated that the Veteran had been notified.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An October 2009 rating decision reopened the claim for service connection for an acquired psychiatric disorder, but denied the claim on the merits.  The Veteran did not appeal that decision, and the October 2009 RO decision is final.
 
2. The evidence received subsequent to the last final denial of the Veteran's acquired psychiatric disorder claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision that reopened the claim for service connection for an acquired psychiatric disorder, but denied the claim on the merits, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2013). 

2.  Since the October 2009 RO decision, new and material evidence has been received; and the requirements to reopen a claim for service connection for an acquired psychiatric disorder  have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of the petition to reopen the claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

An October 2009 rating decision reopened the claim for service connection for depressive disorder, not otherwise specified, but denied on the merits.  The RO determined that while a VA physician opined (in an April 2009 VA medical record) that the Veteran's depressive symptoms were as likely as not exacerbated by the Veteran military service, a September 2009 VA examination and medical opinion that the Veteran's depressive disorder had not worsened due to or is caused by his active service was more probative.  

The evidence of record at that time of the October 2009 rating decision included the Veteran's service medical records, VA medical records and a September 2009 VA examination and opinion.  

The Veteran was notified of the RO's denial in October 2009.  However, no appeal was received from the Veteran.  Therefore, the October 2009 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013).

In February 2011, telephone contact was made with the RO and based on the Veteran's statements documented by RO personnel in a VA form 21-0820 (report of general information), a claim to reopen the previously denied claim for service connection for an acquired psychiatric disorder was accepted as received.  In a February 2011 notice letter, the Veteran was advised that his claim for service connection for an acquired psychiatric disorder (previously characterized as generalized anxiety disorder with depressive features) was previously denied and that he needed to submit new and material evidence to reopen his claim. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the October 2009 rating decision includes medical records provided by the Social Security Administration in March 2012 that included a November 1985 private evaluation report reflecting that the Veteran reported that he was in the Army for 6 months and was discharged because of his extreme anxiety.  He was diagnosed with psychotic depression, differential diagnosis with schizo affective disorder or organic brain syndrome.  In addition,  a May 2011 VA medical opinion from the Veteran's VA psychiatrist was added to the record.  The VA psychiatrist noted that the Veteran had made available to him some copies of his military records.  He quoted from a few of these records and opined that the Veteran had an anxiety condition that started in the military service, which has probably never resolved and which it as likely as not related to his current symptoms of dysomnia and anxiety.  In this regard, the medical evidence now consists of a medical opinion that the Veteran's anxiety condition, as opposed to depressive disorder (which the prior medical opinions addressed), had its' onset in service.  This opinion relates to an unproven element of the previously denied October 2009 decision. 

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.


ORDER

Because new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  To that extent only, the appeal is granted.


REMAND

Initially, the Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b) , the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began. See 38 C.F.R. § 3.304(b)(1) . 

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted diseases or disabilities.  Quirin, 22 Vet. App. at 396. 

In this circumstance, the burden then falls on the government (meaning VA) to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096 . A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013). 

The Veteran's service treatment records (STRs) reveal that an acquired psychiatric disorder was not noted prior to the Veteran's period of service.  Thus, it must be presumed, at least initially, that he was in sound mental health when beginning active service in August 1952.  Quirin, 22 Vet. App. at 396 .  In this regard, a March 1952 and a July 1952 preinduction examination report reflects that the Veteran's psychiatric evaluation was clinically normal.  However, an October 1952 service treatment record reflects that the Veteran gave a history of life long nervousness and emotional instability.  He stated that his symptoms were worse in the Army as he cannot stop and rest when he feels the need, the noise of firing bothers him, etc.  The impression was conversion reaction, hyperkinetic type, chronic, moderate and emotional instability reaction, severe.  The Veteran's January 1953 discharge report of medical examination reflects that the Veteran psychiatric evaluation was clinically abnormal.  It was noted that the Veteran had emotional instability reaction, chronic, moderately severe; manifested by typical attack of hyperventilation; crampy sensation of fingers and hands and pain in the heart.  An administrative discharge was recommended.  Also of significance was nervousness for the past five months manifested by "shortness of breath," depressed at times, and tremors of hands.  

A March 1954 rating decision initially denied the claim for service connection for psychophysiological reaction of the nervous system.  The RO determined that the Veteran's nervous condition clearly existed prior to induction and that no permanent aggravation due to active military service was shown.  

A January 1986 VA neuropsychiatric examination report reflects that the Veteran was diagnosed with dysthymic disorder.   A July 1993 VA examination report reflects that the Veteran is diagnosed with generalized anxiety disorder with depressive features.   

In April 2009, the Veteran submitted additional VA medical records, to include evidence of a diagnosis of depressive disorder, not otherwise specified (NOS), in partial remission.  In an April 2009 VA medical record, the Veteran's VA psychiatrist provided a medical opinion on his behalf.   He noted a review of and cited to some of the Veteran's service medical records.  Based on the records provided to him, the VA psychiatrist stated that it was his professional opinion that the Veteran's depressive symptoms are as likely as not to have been exacerbated by his military service.  However, no rationale was provided.

In a September 2009 VA mental disorders examination report, the examiner noted a review of the claims file, in addition to an in-person examination.  The diagnosis was depressive disorder, not otherwise specified (NOS).  The VA examiner opined that the Veteran's mental disability state has not worsened due to or is caused by or a result of active duty service.  He further opined that due to the Veteran's poor recall and cognitive functioning, he could only speculate if the symptoms today were associated with the Veteran's disability upon entry into the military or how they have progressed to today.  

As noted above, in a May 2011 VA medical record, the Veteran's treating psychiatrist noted that the Veteran had made available to him some copies of his military records.  He quoted from a few of these records and opined that the Veteran had an anxiety condition that started in the military service, which has probably never resolved and which it as likely as not related to his current symptoms of dysomnia and anxiety.  While the May 2011 VA psychiatrist's opinion provides favorable evidence, the opinion is inadequate as no explanatory rationale for the conclusion was provided.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  To be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  See alsoNieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

Further, the VA psychiatrist failed to address whether the Veteran had an acquired psychiatric disorder that pre-existed service.  In this regard, despite the prior unfavorable opinion from a December 2009 VA examiner, the Board finds that the medical evidence of record has not yet addressed the standard incorporated in the law as to pre-existing condition.  In this regard, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service, or if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").   It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In this case, the Board finds that a new VA examination and opinion are warranted that address whether there is clear and unmistakable evidence that (1) the Veteran's had an acquired psychiatric disorder that pre-existed service, and (2) that any preexisting disability or injury was not aggravated by service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for the Veteran to undergo further examination, VA must obtain and associate with the claims file all outstanding VA medical records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the Board notes that VA medical records from 1984 to 1985 were obtained and associated with the VBMS.  These records are written in Spanish and need to be translated. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain translations for the documents identified above, and associate a copy of the certified English translation report with the VBMS electronic file.

2.  Obtain all outstanding VA medical records pertaining to the Veteran's treatment of any psychiatric disorder. 

3. After completion of the above, schedule the Veteran for a VA examination, by a psychologist or psychiatrist, to determine the etiology of any diagnosed acquired psychiatric disorder.   The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the following:

(a) The examiner should opine whether any diagnosed psychiatric disorder clearly and unmistakably existed prior to the Veteran's entry into service. 

(b) If the examiner determines that the Veteran has an acquired psychiatric disorder  that clearly and unmistakably existed prior to his entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting acquired psychiatric disorder did not increase in severity during service.  

(c) If a preexisting acquired psychiatric disorder underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease?  The examiner should discuss any treatment and symptoms noted during and at separation from service.

(d) If any diagnosed acquired psychiatric disorder did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current acquired psychiatric disorder is causally related to service or any incident of service.  

In offering each of these opinions, the examiner must specifically acknowledge and consider the competent lay evidence of the Veteran as to the onset and continuity of psychiatric symptoms since service.  In addition, the examiner should reconcile prior VA medical opinions provided by the Veteran's treating VA psychiatrist in April 2009 and May 2011 and an October 2009 VA examination report.

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation stating why this is so should be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the questions.

4.  Upon completion of the above and any other development deemed necessary, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


